IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                       Submitted on Briefs, September 4, 2014


                         BOBBY W. MCEARL, ET AL. v.
                          TALMO JOHNSON, ET AL.

                  Appeal from the Chester County Chancery Court
                   No. 2012CV601 James F. Butler, Chancellor




               No. W2014-00274-COA-R3-CV - Filed October 8, 2014




This appeal arises from a boundary line dispute. The parties contest the location of the
common boundary line between their respective properties. Appellees argue that the
boundary line lies at the center of the creek that runs between the parties’ properties.
Appellants contend that the boundary lies on the creek’s east bank. Both sides proffered
expert testimony to prove the boundary location. The trial court found Appellees’ expert
credible. Based on the testimonies of Appellees’ expert and their predecessor in title, and
the deeds submitted into evidence, the court determined that the boundary line was located
along the centerline of the creek. The trial court also awarded damages to Appellees based
on Appellants’ removal of timber from the disputed area. Appellants appeal. Because the
evidence does not preponderate against the trial court’s findings, we affirm and remand.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court is
                            Affirmed and Remanded

K ENNY W. A RMSTRONG, J., delivered the opinion of the Court, in which J. S TEVEN
S TAFFORD, P.J., W.S., and A RNOLD B. G OLDIN, J., joined.

John E. Talbott and G.W. Sherrod, III, Henderson, Tennessee, for the appellants, Talmo
Johnson, Mary Sue Johnson, and the Talmo Johnson Trust.

Terry Abernathy, Selmer, Tennessee, for the appellees, Bobby W. McEarl and Sarah L.
McEarl.

                                            1
                                         OPINION

During the 1950s and early 1960s, Talmo Johnson and his wife, Mary Sue (the “Johnsons”),
acquired several tracts of adjoining land in Chester County, Tennessee. The Johnsons
consolidated the separate tracts into one farm. Later, the Johnsons sold part of their land to
Elbert Brooks by warranty deed dated January 18, 1969. The land conveyed to Mr. Brooks
was located southeast of the parcel that the Johnsons retained. The warranty deed from the
Johnsons to Mr. Brooks states that the parcel would be “generally bounded. . . by the Jacks
Creek Canal.” The Jacks Creek Canal (“Jacks Creek”) forms the western and northern
borders of Mr. Brooks’s property and the southeastern border of the Johnsons’s property.
Sometime prior to Mr. Brooks’s acquisition of the property, Mr. Johnson erected a barbed-
wire fence on the east side of Jacks Creek. Mr. Brooks and the Johnsons never disputed
their common boundary line. Mr. Brooks subsequently sold his land to Bobby and Sarah
McEarl (the “McEarls,” or “Appellees”) by warranty deed dated March 9, 1999. This deed
also employed the language that the parcel would be “generally bounded . . . by the Jacks
Creek Canal.” The controversy over the location of the common boundary line between the
McEarls’ property and the Johnsons’ property began as early as 2005, when Mr. McEarl
encountered hunters on his property. The hunters claimed that Mr. Johnson had given them
permission to enter the property. Mr. McEarl contacted Mr. Johnson and requested that he
stop telling hunters they could cross Jacks Creek. Mr. Johnson complied, and the problem
with hunters crossing the creek ceased.

In 2006, Mr. Johnson conveyed, via quitclaim deed, his property to the Talmo Johnson Trust
(together with the Johnsons, “Appellants”). This deed contained more specific calls and
descriptions than the warranty deeds that had been used to transfer the property from Mr.
Brooks to the McEarls. The quitclaim deed stated that the boundary was “to a point in the
southeast bank of Jacks Creek,” rather than “generally bounded. . . by the Jacks Creek Canal”
as appeared in earlier deeds.

 The instant lawsuit arose after Mr. McEarl discovered that trees had been removed from the
east bank of Jacks Creek without his consent. On April 2, 2012, the McEarls filed suit against
the Appellants in the Chancery Court of Chester County, alleging damages for the timber that
had been cut. On April 30, 2012, Appellants filed their answer to the complaint. Concurrent
with the answer, Appellants filed a counter-complaint against the Appellees, asking the court
to establish the boundary line between the McEarls’ property and the Johnsons’ property as
the “upper east bank” of Jacks Creek. On August 29, 2012, Appellees filed their answer to
the counter-complaint.




                                              2
The court held a bench trial on June 19, 2013 and November 1, 2013.1 The evidence adduced
at the hearing was as follows:

Elbert Brooks testified on behalf of the McEarls. Mr. Brooks purchased roughly 340 acres
from the Johnsons in 1969. Before finalizing the sale, Mr. Brooks testified that he had asked
Mr. Johnson where the boundary line between the properties was located. Mr. Johnson
responded that the boundary line was the centerline of Jacks Creek. However, there were no
witnesses to this exchange. In 1999, Mr. Brooks sold his property to the McEarls. Mr.
Brooks testified that after the instant lawsuit had been filed, Mr. Johnson came to his house
to discuss the boundary line. At that time, Mr. Brooks reminded Mr. Johnson that they had
set the property boundary as the centerline of Jacks Creek at the time of transfer.

Sammy Hill, a self-employed equipment operator, testified for the Appellees. In April
2011, Mr. Johnson hired Mr. Hill to “clean the ditch bank” in order to enable Mr. Johnson
to repair his barbed-wire fence. Mr. Hill testified that Mr. Johnson directed him to remove
timber from the creek bank. Following Mr. Johnson’s directive, Mr. Hill testified that he
clear-cut the area, removing some three-to-five truckloads of logs. Although Mr. Hill
characterized the quality of the lumber as “below average,” he testified that Mr. Johnson had
instructed him to take the wood to Price’s Sawmill in Selmer, Tennessee. Mr. Hill received
roughly $4,500 from Price’s Sawmill for the lumber. Mr. Hill further testified that Mr.
Johnson had instructed him to give half of the proceeds from the first load of logs to Mr.
McEarl. However, when Mr. McEarl discovered that the timber had been removed, he told
Mr. Hill to stop work until Mr. McEarl could speak with Mr. Johnson. In June 2011, Mr.
Hill resumed his work at Mr. Johnson’s request, and assumed that any controversy between
the parties had been resolved. On cross-examination, Mr. Hill reiterated his belief that Mr.
Johnson owned the land where the disputed timber was located. However, he also testified
that he knew the land was not owned by Mr. Johnson. In this regard, Mr. Hill contradicts his
own testimony. Mr. Hill also explained that there were several places where it was hard to
locate the fence, and that some sections of fence were located on the bank of Jacks Creek,
while other sections were located in Jacks Creek.

Rish Young, a forester and timber buyer, also testified on behalf of the Appellees. In 2009,
Mr. McEarl contacted Mr. Young regarding the sale of timber, and Mr. Young bought the
timber rights to roughly 130 acres of the McEarls’ land. In 2009 and 2010, Mr. Young
harvested the timber stands on the McEarls’ property. Mr. Young testified that he was




       1
           There is no explanation in the record for the lapse between the hearing dates.

                                                      3
directed by Mr. McEarl to leave a “streamside management zone” next to Jacks Creek,2 and
that he did not harvest any trees within a sixty-six foot strip bordering the creek. Mr. Young
characterized the trees in this streamside management zone as “good timber” and also noted
that “the oak was exceptional.”

Wade McMahan testified on behalf of the Appellees. Mr. McMahan is a private forestry
consultant retained by Mr. McEarl to determine the value of the timber that was removed
from the streamside management zone. Mr. McMahan surveyed the area using accepted
industry practices and determined the average value of the removed timber was $6,239.06,
and the high value of the timber would have been $7,523.58.

Bobby McEarl testified that he had known Mr. Johnson since he was a child and had worked
for him as a plumbing contractor. He testified that in the fall of 2010, Mr. Johnson called
him and demanded that he remove the trees from the east bank of Jacks Creek. Mr. McEarl
questioned whether Mr. Johnson actually owned any land on the east bank. Mr. Johnson
allegedly agreed that he did not own anything on the east bank, but regardless he was going
to have workers remove the trees. Mr. McEarl objected, and there was not another
discussion about tree removal until April 2011, when Mr. McEarl discovered Sammy Hill
removing trees. As noted above, Mr. McEarl confronted Mr. Hill, who explained he was
working at Mr. Johnson’s direction. Sometime later, Mr. Johnson telephoned Mr. McEarl
and explained that Mr. Hill was going to give Mr. McEarl half of the proceeds from the
timber. Mr. McEarl stated that he was not going to take any money for the timber, and that
he did not see why he should be paid for half of what he already owned in full. When Mr.
McEarl went to Mr. Johnson’s farm to speak with him about the situation, Mr. Johnson
allegedly threw a $700 check at him. In response to this exchange, Mr. McEarl contacted
counsel. Mr. McEarl also notified the Tennessee Department of Environment and
Conservation regarding Mr. Johnson’s removal of the timber from the streamside
management zone.

Tony Johnson, the Johnsons’ son, testified on behalf of the Appellants. Tony Johnson owns
property adjoining both the Johnsons’ property and the McEarls’ property. Tony Johnson
testified that he grew up on the Johnsons’ farm, and the barbed-wire fence had been in
existence his entire life. On cross-examination, Tony Johnson admitted that he had told Mr.

        2
         A streamside management zone, also referred to as a riparian corridor, is prescribed by the
Tennessee Department of Agriculture, Forestry Division’s Best Management Practices for the maintenance
of streams. Specifically, streamside management zones “filter sediment and nutrients from overland runoff,
allow water to soak into the ground, protect stream banks and lakeshores, provide shade for streams and
improve the aesthetics of forestry operations.” Tennessee Department of Agriculture, Forestry Division,
Guide to Forestry Best Management Practices 14 (2003), available at
http://www.tn.gib/agriculture/publications/forestry/BMPs.pdf.

                                                    4
McEarl that his father had made a mistake when he sold the property to Mr. Brooks. Tony
Johnson explained that “where dad had messed up [was in] not reserving enough of the bank
to actually be able to put a fence.” He also agreed that his father had failed to reserve the
entire creek for himself when he sold the property to Mr. Brooks.

Appellant Talmo Johnson testified that he had previously owned the McEarls’ property. Mr.
Johnson explained that at the time he sold this property to Mr. Brooks, he had “tried to make
it plain and clear that [he] would not sell it without putting a fence on the bank of [Jacks
Creek].” Mr. Johnson elaborated that he “would [have] been out of water if [he] hadn't kept
[the creek].” Mr. Johnson stated that when he sold the property, he understood that he would
be setting the boundary line, and he intended for the entirety of Jacks Creek to remain in his
possession. Mr. Johnson also testified that he would not have put the fence on someone
else’s property, and that he did not make any agreements that would have set the boundary
anywhere other than along the fence. Mr. Johnson did not conduct a survey of the land when
he sold it to Mr. Brooks, and no one disputed the boundary line until the instant case arose.
Throughout these proceedings, Mr. Johnson has maintained that he did not have any
agreements with Mr. Brooks regarding the boundary line.

Mr. Johnson stated that he hired Sammy Hill to clear the east bank of the creek in order to
build a fence that would keep cattle on his side of the property, and he gave Mr. Hill
instructions not to cut any trees beyond the fence. Mr. Johnson stated that he did not receive
any money from the timber that was taken to Price’s Sawmill. Instead, he indicated that the
money from the timber was used to pay Mr. Hill for his work. Mr. Johnson also testified that
he wanted to give Mr. McEarl some of the proceeds, but he rejected his check. Mr. Johnson
did not personally supervise Mr. Hill’s work, but he did expect his instructions to be
followed. Mr. Johnson described the trees that Mr. Hill removed as “pulpwood.” Mr.
Johnson acknowledged that he received a letter from the Tennessee Department of
Conservation stating that he was in violation for clearing a streamside management zone, but
he did not receive any further citation or penalty from the department.

On cross examination, Mr. Johnson denied asking Mr. McEarl to cut the timber on the creek
bank in order to repair the fence, and he also denied telling Mr. McEarl he was going to hire
someone to cut the timber on Mr. McEarl’s behalf. Mr. Johnson also denied that Mr. Hill
informed him that Mr. McEarl had demanded that the timber not be removed. Mr. Johnson
admitted that he did not do anything to come into compliance with the Department of
Environment and Conservation’s notice, but that the streamside management zone had
re-vegetated on its own.

Greg Perry testified as an expert on behalf of the Appellees regarding the survey he
conducted of the McEarls’ property. In preparing his survey, Mr. Perry relied on the deeds

                                              5
from Mr. Johnson to Mr. Brooks and from Mr. Brooks to the McEarls. Mr. Perry’s survey
located the boundary line at the centerline of the Jacks Creek. Mr. Perry based his
determination, in part, on his interpretation of the words “bounded by Jacks Creek Canal,”
which were found in both deeds. Mr. Perry testified that had the deeds read “to the Jacks
Creek Canal,” this language would not have changed his determination of the location of the
boundary line. Mr. Perry admitted there was no reference to the centerline of Jacks Creek
in the deeds, but he also noted that there was no reference to the fence in any of the deeds.
Although he testified that he was aware of the quitclaim deed from Mr. Johnson to the Talmo
Johnson Trust, Mr. Perry indicated that he had not relied on that deed when preparing his
survey. Mr. Perry explained that while the quitclaim deed had very detailed descriptions, he
could not locate the surveyor who had prepared it. Furthermore, he testified that it was his
practice to rely on older deeds rather than newer ones when preparing survey plats.

Daryl Isbell, a registered land surveyor, testified as an expert witness for the Appellants.
Although Mr. Isbell did not prepare his own survey, he testified that he had physically visited
the properties, had researched the deeds, and had examined Mr. Perry’s survey. Mr. Isbell
testified that he would not have located the boundary line in the centerline of Jacks Creek
because the words “bounded by” typically mean near, as opposed to the center of something;
therefore, he would have relied on the deed from Talmo Johnson to the Talmo Johnson Trust
and would have located the boundary line on the east bank of Jacks Creek.

On December 31, 2013, the trial court issued a letter ruling in this matter. This ruling was
incorporated, by reference, into the final decree and judgment, which was entered on January
16, 2014. Therein, the court set the common boundary line between the two properties as
the centerline of the Jacks Creek and rendered judgment in favor of the Appellees in the
amount of $13,762.64 for the timber that had been removed.

Appellants appeal. They raise two issues for review as stated in their brief and slightly
modified below:

              1. Whether the trial court erred in finding that the center of
              Jacks Creek constitutes the true boundary line between the
              adjoining properties.

              2. Whether the trial court erred in finding that the Appellants
              had cut timber belonging to the Appellees and, thus, erred in
              awarding the Appellees damages in the amount of $13,762.64.

This case was tried by the court without a jury. The general standard of review for bench
trials applies to boundary disputes. See Thornburg v. Chase, 606 S.W.2d 672, 675 (Tenn.

                                              6
Ct. App.1980). Our review, therefore, is de novo upon the record of the proceedings below
with a presumption of correctness as to the findings of fact of the trial court. See Tenn. R.
App. P. 13(d); Boarman v. Jaynes, 109 S.W.3d 286, 289-90 (Tenn. 2003). The judgment of
the trial court should be affirmed, absent errors of law, unless the preponderance of the
evidence is against those findings. Bogan v. Bogan, 60 S.W.3d 721, 727 (Tenn. 2001). A
trial court’s conclusions of law are subject to de novo review with no presumption of
correctness. See Campbell v. Florida Steel Corp., 919 S.W.2d 26, 35 (Tenn. 1996); Presley
v. Bennett, 860 S.W.2d 857, 859 (Tenn. 1993).

“In resolving a boundary line dispute, it is the role of the trier of fact to evaluate all the
evidence and assess the credibility of the witnesses.” Mix v. Miller, 27 S.W.3d 508, 514
(Tenn. Ct. App. 1999) (citing Norman v. Hoyt, 667 S.W.2d 88, 91 (Tenn. Ct. App.1983)).
The judgment of the trial court should be affirmed, absent errors of law, unless the
preponderance of the evidence is against those findings. Phillips v. Woods, No.
E2007–00697–COA–R3–CV, 2008 WL 836161 (Tenn. Ct. App. Mar. 31, 2008). Due to the
fact-intensive nature of boundary line disputes, the trial court is best suited to assess the
credibility of the witnesses, and its credibility determinations are binding on this Court unless
the evidence preponderates against them. Id. at *34. When the trial court makes a
determination accepting one surveyor’s findings over that of another, that same deference
requires this Court to accept the trial court's findings. Id.

As noted in the case of Hong v. Foust, No. E2011–00138–COA–R3–CV, 2012 WL 388448
(Tenn. Ct. App. Feb. 8, 2012), the following rule has been adopted in Tennessee:

              The construction of deed and other instruments and documents
              and their legal effect as to boundaries is a question of law. What
              boundaries the grant or deed refers to is a question of law;
              where those boundaries are on the face of the earth is a
              question of fact. If, therefore, the evidence concerning the
              location of the true boundary line between adjacent landowners
              is conflicting, that issue is one of fact unless the legal
              construction of the deed or grant is such that the boundary is
              determined as a matter of law.

Id. at *5 (citing 12 Am. Jur. 2d Boundaries § 121 (1997) (footnotes omitted)) (emphasis
added). Therefore, we review the trial court’s finding as to the true location of the parties’
common boundary line as a finding of fact that is entitled to the presumption of correctness.
Tenn. R. App. P. 13(d). Thus, we will not disturb the trial court’s judgment unless the
evidence preponderates against it. Id.



                                               7
                       Location of the Common Boundary Line

In its December 31, 2013 ruling, the trial court made the following, relevant findings
concerning the location of the common boundary line:

               1. There is no deed reference or deed wording referring to the
               fence on the Jacks Creek canal.
               2. Surveyor Perry used the center of the canal because that was
               his interpretation of the deed words “bounded by the Jacks
               Creek canal.” The Court finds this is a reasonable interpretation
               of those words.
               3. The Quit Claim Deed from Talmo Johnson to himself as
               Trustee which shows the disputed line to be on the south side of
               the canal is a self-serving statement in the deed and would not
               bind the Plaintiffs, and that those words do not have the strength
               to unilaterally set the line in contravention to the actual deed
               from Johnson to Brooks, and Brooks to McEarl.
4. All deeds, except the Johnson Trust deed called for the line between McEarl and Johnson
to be “bounded by the Jacks Creek Canal.”
               5. Elbert Brooks, who has no stake in the outcome of this matter
               one way or the other, testified Johnson said to him at the time he
               was purchasing the property, that the line was in the center of
               the canal. The Court further finds that Mr. Brooks was credible
               when he said the barbed wire fence was attached to trees on the
               bank of the canal for the most part.
               6. There is no evidence before the Court to lend credence to Mr.
               Johnson's opinion that he owns to the top of the bank and to the
               fence that was up there, other than his testimony. In light of the
               actual deed description, the Surveyor’s interpretation, and the
               testimony of Mr. Brooks, the Court finds the line between Mr.
               Johnson and Mr. McEarl is the center of the Jacks Creek canal.

             *                                   *                         *

             8. The Court rejects Surveyor Isbell’s statement that the Quit
             Claim Deed from Mr. Johnson to himself as Trustee is relevant
             in establishing the boundary line between Johnson and McEarl,
             specifically finding that it is not relevant and is a self-serving
             statement, and in contravention of established deeds describing
             that line.

                                             8
On appeal, Appellants contend that the trial court erred in setting the common boundary line
at the centerline of Jacks Creek. They argue that the evidence only supports a finding that
the common boundary line lies along the east bank of Jacks Creek. In support of this
contention, Appellants make three arguments: (1) that the boundary was set by Mr. Johnson’s
intent; (2) that the Johnsons and Mr. Brooks established the boundary on the east bank of
Jacks Creek by agreement, or by Mr. Brooks’s acquiescence; and (3) proper interpretation
of the deeds requires that the boundary be set along the east bank of Jacks Creek. We now
turn to examine each of these arguments.

                                  A. Mr. Johnson’s intent.

The crux of Appellants’ argument on this point is that because Mr. Johnson was the original
owner of both properties, he is in the best position to know the location of the boundary line.
Furthermore, Appellants contend that because Mr. Johnson was in the cattle business, he
would not have located the boundary line in the center of Jacks Creek. Rather, he would
have logically located it on the east bank of Jacks Creek in order to maintain control over the
water for his livestock. Accordingly, Appellants argue that Mr. Johnson’s testimony should
be afforded “great credibility” by this Court. The fallacy in Appellants’ argument, however,
is that this Court will not evaluate the credibility of the witnesses as that is the purview of the
trial court. Phillips, 2008 WL 836161, at *34 (stating that due to the fact-intensive nature
of boundary line disputes, the trial court is best suited to assess the credibility of the
witnesses, and its credibility determinations are binding on this Court unless the evidence
preponderates against them). The question before this Court is whether the evidence
preponderates against the trial court’s determination of the location of the boundary line.

From its ruling, it is clear that the trial court gave credence to Mr. Brooks’s testimony.
Specifically, the court noted:

               Brooks testified that he and Johnson went out to the property
               and while negotiating [the sale], he asked Johnson where the
               line was, and he testified Johnson said “center of the canal” was
               the line. . . . Brooks testified he did not object to Johnson using
               the creek to water his cattle. Brooks testified he also had cattle,
               but did not need the creek water since he had water elsewhere.

In addition, the court cites Mr. McEarl’s testimony that “Johnson told [Mr. McEarl] he did
not own anything across the canal except the fence.” As noted above, the trial court also
heard testimony from Tony Johnson, who testified that “where dad had messed up [was in]
not reserving enough of the bank to actually be able to put a fence.”



                                                9
Although Mr. Johnson testified that when he sold the property, he understood that he would
be setting the boundary line, and he intended for the entirety of Jacks Creek to remain in his
possession, the testimonies of Messrs. Brooks, McEarl, and Tony Johnson contradict Mr.
Johnson’s testimony. Not only can this Court not give more credibility to Mr. Johnson’s
testimony than the trial court did, but the evidence also preponderates against Mr. Johnson’s
testimony. For these reasons, we conclude that Mr. Johnson’s testimony is insufficient to
overturn the trial court’s ruling on the location of the boundary line.

Appellants next turn to the location of the barbed-wire fence, arguing that Mr. Johnson’s
intent in erecting this fence was to establish the boundary line on the east bank of Jacks
Creek. Appellants cite the case of Overton v. Davis, No. E2006-01879-COA-R3-CV, 2007
WL 4207918 (Tenn. Ct. App. Nov. 29, 2007) for the proposition that a partition fence can
establish a boundary between properties if that is the intent of the parties. Concerning the
significance of fencing in a boundary dispute, the Overton Court stated:

              Whether a fence will constitute a boundary will depend on the
              intention of the parties and the significance they attach to the
              fence rather than its location or condition. The parties must
              intend the fence to establish the boundary and not serve as a
              mere barrier. A fence may be maintained between adjoining
              proprietors for the sake of convenience merely, and without
              intention of thereby fixing boundaries, in which case mere
              acquiescence by adjoining land owners in its existence and the
              occupancy of the land on either side of it do not, in themselves,
              constitute proof that the fence is on the accepted boundary line
              so as to constitute a boundary. Thus agreement to or
              acquiescence in the establishment of the fence, not as a line
              marking the boundary, but as a line for other purposes, or
              acquiescence in the mere existence of the fence or in the fence
              as a mere barrier, does not preclude the parties from claiming up
              to the true boundary line.

Id. at *7 (quoting 12 Am. Jur. 2d Contracts § 90 at 490-91 (1997)).

Concerning the fence, in its ruling, the trial court states:

              Brooks testified that in 1969, there was a partial fence on the
              canal bank to keep Johnson’s cows from coming onto his
              property. Brooks testified it was partially up and partially down,
              99% of it attached to trees on the bank, and that Brooks did

                                               10
              some patching on it himself. . . . He testified the partial fence
              was there from the beginning when Johnson told him the line
              was the center of the canal. Bobby McEarl testified the fence
              was a “piece of junk”, in pieces, and not complete. . . . McEarl
              testified that Johnson told him he did not own anything across
              the canal except the fence.

              *                                    *                       *

                     Talmo Johnson testified he intended to keep the canal
              when he sold the property to Brooks and thought the new line
              was to be on the top of the bank on the east/south side of the
              canal. He testified that he and Brooks never had any
              disagreements over the fence. He said he always kept the fence
              up at his expense and would not have sold to Brooks without
              keeping the canal and enough land to the top of the bank to put
              a fence up. . . .

                     Johnson testified he told Brooks he would put the “line
              fence” on top of the bank. Brooks denied this. . . .

Again, we cannot give more credence to Mr. Johnson’s testimony than allowed by the trial
court. Regardless, from its ruling, it does not appear that the trial court based its
determination of the proper boundary line on the location of the fence. As noted in Overton,
the existence of a fence does not, ipso facto, create a boundary line. We glean from the
record that the subject fence does not lie completely along the east bank of the creek. Rather,
as noted by Mr. Brooks “it was partially up and partially down, 99% of it attached to trees
on the bank.” In this regard, even if we allow that the fence could constitute the common
boundary line, its location (being part in the creek and part on the bank) does not support
either side’s argument concerning the proper location of the boundary line. In fact, only Mr.
Johnson’s testimony indicates that the fence is the proper boundary between the properties.
However, his testimony is disputed by the testimony of Mr. Brooks, supra. Mr. Brooks’s
testimony, coupled with the meandering location of the fence, supports the trial court’s
determination that the fence does not establish the proper boundary line. Rather, we
conclude that the location of the fence, as was the case in Overton, was a matter of
“convenience,” and did not “constitute proof that the fence is on the accepted boundary line.”
Overton, 2007 WL 4207918 at *7. Here, the preponderance of the evidence indicates that
the purpose of the barbed-wire fence was to prevent Mr. Johnson’s cows from entering the
adjoining property, while allowing the animals access to the water from Jacks Creek. In this
regard, the fence is one erected for “convenience.” “Thus agreement to or acquiescence in

                                              11
the establishment of the fence, not as a line marking the boundary, but as a line for other
purposes, or acquiescence in the mere existence of the fence or in the fence as a mere barrier,
does not preclude the parties from claiming up to the true boundary line.” Id.

 B. Boundary Line Established by Agreement between Johnson and Brooks, or by
                            Brooks’s acquiescence.

Appellants also contend that Mr. Johnson and Mr. Brooks agreed that the common boundary
line would follow the fence on the east bank of Jacks Creek. Specifically, Appellants argue
that the location of the fence indicates Mr. Johnson’s intent for the boundary to be on the east
bank of Jacks Creek, and Mr. Brooks’s failure to contest the placement of the fence indicates
his acquiescence. As previously discussed, the Overton case undermines Appellants’
argument on this point. The location of the fence does not, ipso facto, delineate the common
boundary line. This is especially true in cases where the intent for erecting the fence was for
convenience. From the totality of the circumstances, it appears that Mr. Johnson erected the
fence as a means of controlling his cattle and not as a means of establishing a boundary
between his property and the McEarls’ property.

Furthermore, Mr. Brooks’s testimony that Mr. Johnson told him that the centerline of Jacks
Creek was the boundary clearly disputes Mr. Johnson’s testimony that the boundary was
along the creek’s east bank. Again, in bench trials, credibility findings are solely within the
purview of the trial court. Here, the trial court’s ruling clearly indicates that it found Mr.
Brooks’s testimony more credible than Mr. Johnson’s on this point:

                     Elbert Brooks, who has no stake in the outcome of this
              matter one way or the other, testified Johnson said to him at the
              time he was purchasing the property, that the line was in the
              center of the canal. The Court further finds that Mr. Brooks was
              credible when he said the barbed wire fence was attached to
              trees on the bank of the canal for the most part.

                      There is no evidence before the Court to lend credence to
              Mr. Johnson’s opinion that he owns to the top of the bank and
              to the fence that was up there, other than his testimony.

In light of this credibility finding, and considering the evidence in the record, we cannot
conclude that the trial court erred in accepting Mr. Brooks’s testimony over Mr. Johnson’s
on the question of the location of the boundary line. Moreover, it does not appear that Mr.
Brooks acquiesced to the fence being the common boundary line, but merely acquiesced to
Mr. Johnson using this fence as a convenient way to keep his cows from straying onto the

                                              12
adjoining property, while allowing them access to water. As noted by the trial court: “Brooks
testified that he did not object to Johnson using the creek to water his cattle. . . .”

                                           C. Deeds

It is clear from its ruling that the trial court relied primarily upon the Perry survey in setting
the boundary line along the centerline of Jacks Creek. Before specifically addressing the
Perry survey, the trial court first discussed the deed from the Johnsons to Mr. Brooks. This
deed referred “to the boundary as ‘encompassed by a three strand barbed wire fence on all
sides except that portion of the same which is bounded by Jacks Creek canal and the Sweet
Lips Road.’” Mr. Brooks, of course, sold the tract to the McEarls. The court noted that the
“McEarl deed used the same legal description as the deed from Johnson to Brooks. Both
deeds refer to the boundary as the Jacks Creek Canal.”

The trial court then addressed the Perry survey. As noted by the court in its ruling, Mr. Perry
testified “that if the tract is ‘bounded by’ the canal, it means to the center of the canal.” Mr.
Perry further testified that he had found an iron pin on the top east bank of Jacks Creek, but
opined that “it is not normal to set a pin in [a] canal [because] it could get lost.” In other
words, finding a pin on the east bank of Jacks Creek is not sufficient proof that the boundary
runs along that bank.

The trial court discounted the deed from the Johnsons to the Talmo Johnson Trust. This
quitclaim deed, admitted as Trial Exhibit 6, refers to the disputed boundary as “a point in the
southeast bank of the Jacks Creek Canal and in the northwest line of a tract belonging to
Elbert Brooks.” Mr. Perry testified that this deed was “self-serving,” that it was only “a
quitclaim deed,” and that he could not “determine[] who surveyed and prepared the
description.” Based upon Mr. Perry’s testimony, which the court found credible, the court
noted that “[a]ll deeds but Mr. Johnson’s deed to himself as Trustee call for the boundary as
‘bounded by the Jacks Creek Canal.’” Although the Johnsons called Daryl Isbell to testify
that the words “to the canal” mean to the center of the canal and that the words “bounded by”
mean in the area of the canal, the trial court noted that Mr. Isbell “could not say the line was
in the center of the canal.” In addition to citing Mr. Isbell’s testimony, Appellants also cite
Black’s Law Dictionary and Brown's Control and Legal Principles for the proposition that
the words “bounded by” mean that the boundary line must be located only near Jacks Creek,
as opposed to along its centerline.

While the Appellants argue that the standard interpretation of the words “bounded by” would
locate the boundary somewhere near Jacks Creek, they fail to take into account the evidence
on which the trial court determined the location of the boundary line. The trial court
specifically determined the boundary “[i]n light of the actual deed description, the

                                               13
[s]urveyor’s interpretation, and the testimony of Mr. Brooks.” Instead of interpreting the
deed solely as a matter of law, the trial judge relied on deed descriptions, Mr. Perry’s
interpretation of those deeds, the Perry survey, and Mr. Brooks’s testimony. As discussed
above, the determination of where a boundary is located on the face of the earth, especially
when there is conflicting evidence regarding a boundary’s location, is a question of fact.
Hong, 2012 WL 388448 at *5. The testimonies of Messrs. Brooks and Perry support the trial
court’s conclusion that the common boundary line is located along the centerline of Jacks
Creek. From the totality of the circumstances, and in light of the specific credibility findings
made by the trial court, we cannot conclude that the trial court’s determination of the location
of the boundary line was erroneous.

                                    Damages for Timber

In its December 31, 2013 ruling, the trial court made the following, relevant findings
concerning the amount of damages:

              7. The Court finds that Mr. Johnson instructed Mr. Hill to cut
              the trees and bushes on the land at the top of the bank on the
              east/south side of the Jacks Creek canal between Mr. Johnson
              and Mr. McEarl.

              *                                     *                         *

              9.      The Court finds that as per the testimony of Mr. Wade
              McMahan, a private forestry consultant, the Defendant called
              Mr. Hill to cut trees on Plaintiffs' property with an average value
              of $6,881.32, considering the high and average values as set
              forth in his exhibit. The Court further finds that Mr. Johnson
              was negligent in cutting trees and in fact did continue to cut the
              trees after being instructed to stop cutting and after Mr. McEarl
              had rejected his request to take some of the money and let him
              continue cutting. Therefore, the Defendant was negligent in
              cutting the trees, but was not acting with a bad motive, malice,
              fraud, or oppression, but perhaps an honest belief he was doing
              what he was entitled to do. The Court finds it appropriate to
              assess Mr. Johnson with damages in twice the amount of the
              average value, or $13,762.64.

Having determined that the trial court did not err in setting the common boundary line along
the centerline of Jacks Creek, and in light of the undisputed fact that Mr. Johnson had timber

                                              14
cut beyond that line, i.e., removed timber from the McEarls’ property, the McEarls are
entitled to damages for the loss of that timber. Importantly, Appellants do not contest the
$6,881.32 value of the timber as established by Mr. McMahan’s testimony and
accompanying exhibits. Instead, Appellants argue that the award of double the timber’s
value was erroneous as it was allegedly punitive in nature.

Tennessee Code Annotated Section 43-28-312 provides, in relevant part, that:

              (a)(1) Civil liability for the negligent cutting of timber from the
              property of another is in an amount double that of the current
              market value of the timber.

              (2) If the timber is negligently cut from the property of another
              because the landowner for whom the timber is being cut has
              marked or designated the boundary of the landowner's property
              incorrectly, then the landowner is jointly liable for the double
              damages.

              (b) Civil liability for knowingly and intentionally cutting timber
              from the property of another is in an amount treble that of the
              current market value of the timber.

From our review of the record and the ruling of the trial court, it does not appear that the
court made any finding that Mr. Johnson’s removal of the disputed timber was malicious, or
done with gross negligence. Such findings would allow for treble damages under subsection
(b) of the foregoing statute. Instead, it appears that the trial court’s award of double damages
was based upon its conclusion that in the absence of a clearly defined boundary line, Mr.
Johnson’s action in having the timber cut was negligent. The evidence does not preponderate
against this conclusion.

For the foregoing reasons, we affirm the order of the trial court. The case is remanded for
such further proceedings as may be necessary and are consistent with this opinion. Costs of
the appeal are assessed to the Appellants, Talmo and Mary Sue Johnson, the Talmo Johnson
Trust, and their surety.

                                            ____________________________________
                                            KENNY W. ARMSTRONG, JUDGE




                                              15